Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9, 13, 15 18-2 and 35-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 6-9, 13, 15, 18-21, 32-40 are under consideration in the instant Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed antibody of claim 1 requires six specific CDRs that are not disclosed in the prior art in the instantly claimed combination. The heavy chain CDR3 of the instantly claimed antibody may be populated by any of the claimed sequences, SEQ ID NOs:27-34. None of these sequences are found in the prior art and are a variant of the claimed antibody. Therefore, the instantly claimed antibody is not anticipated or obvious over the prior art. The closest art is Wong et al., US2018/0200366 (instant PTO-892) which teaches SEQ ID NOs: 32 and 34 which encompass instantly claimed VH and VL sequences SEQ ID NOs: 7 and 8 at 98% and 100% respectively, but since the instant CDRs are required to have the claimed CDR sequences, including SEQ ID NOs:27-34 for the H-CDR3, there are no allowable modifications within the claimed CDRS, the art fails to teach the instantly claimed antibody and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Manber on 2/22/2022.

The application has been amended as follows: 

7. The antibody of claim 6, wherein the VH sequence has at least 90% sequence identity to SEQ ID NO:7.

9.  A hybrid molecule comprising an antibody or binding portion thereof coupled to a therapeutic agent, wherein the antibody or binding portion thereof comprises a VH with three H-CDRs and a VL with three L-CDRs, wherein H-CDR1 comprises SEQ ID NO:1, H-CDR2 comprises SEQ ID NO:2, H-CDR3 comprises a sequence selected from the group consisting of SEQ ID NOs:27-34, L-CDR1 comprises SEQ ID NO:4, L-CDR2 comprises SEQ ID NO:5, and L-CDR3 comprises SEQ ID NO:6.

19. The method of claim 18, wherein the therapeutic agent comprises at least one of a cytokine, a chemokine, an inhibitor of a myeloid- derived suppressor cell (MDSC), an inhibitor of an M2 macrophage, a radioisotope, a co-stimulatory molecule, a toll-like receptor (TLR) agonist or ligand, a molecule interfering with epithelial mesenchymal transition (EMT), and a chemotherapeutic drug.



Conclusion

Claims 1, 6-9, 13, 15, 18-21, 32-40 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649